Title: To Alexander Hamilton from Jonathan Cass, 7 May 1800
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Delaware May 7th 1800—
          
          I have the honour to enclose to you the Resignation of Philiman C. Blake 2d Lieutenant in the 1st. Regiment of Infantry, and Pay & Q. Master to my detachment. As he has a strong desire to enter on board the Navy and made arrangements for that purpose, he will impatiently wait your answer.
          Liut. Jacob Wilson of the 3d Regiment, who is with me and every way qualified to perform the duty of Q & Pay Master, will with your permission  take charge of the bounty money, clothing and other public property in the hands of Lieut. Blake—
          I have lately been informed, that Samuel Lane of Fredric Town in the State of Maryland, who has been appointed a 2d Lieut. in the 3d Regt. of  Infantry for eighteen months or more, has never been called into service, at which I am told he feels a degree of ch cagrin. I take the liberty to make this communication supposing it probable, that Lieut. Lane has never been reported to you, and will further observe, that if the Recruiting service, which revives as the spring season approaches, is to be continued he may be employed to advantage, as I consider Lieutenants   Robinson and Blake Resigned, there are but four officers under my command (Viz)
          Liut. Peyton of the firt Regt. wishe—
          Lt. Wilson of the 3d; acting P. & Qr Master.
          Lt. Climson of the first, at Dover, County of Kent.
          Lt. Clinton of the first, by reason of sickness has been unfit for duty ever since he Joined me, and will probably continue so for some time to come—
          I am Sir, with great respect & esteem your most humble servant.
          
            J. Cass Major 3d R. Inft’y.
          
          Major General Hamilton
        